Citation Nr: 0627575	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-42 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 until March 
1968.  Service in Vietnam is indicated by the evidence of 
record. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).   

In April 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time, the veteran submitted additional evidence directly 
to the Board along with a waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).  This 
evidence has also been associated with the veteran's claims 
folder.  
  
Issues not on appeal

Also in the January 2004 rating decision, entitlement to 
service connection for hearing loss and tinnitus was denied.  
In a September 2005 rating decision, the RO decided as 
follows: entitlement to an increased disability rating for 
service-connected diabetic peripheral neuropathy of the lower 
extremities was denied; entitlement to increased disability 
ratings for service-connected diabetic peripheral neuropathy 
of both upper extremities was granted; entitlement to an 
increased disability rating for service-connected diabetes 
was denied; and service connection for mild microvasular 
ischemic changes of the brain noted on MRI (claimed as small 
vessel disease strokes) was denied.  

To the Board's knowledge, the veteran has not disagreed with 
any of these decisions.  Accordingly, these issues are not in 
appellate status and are not before the Board.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The evidence of record does not include objective indication 
of combat participation, and the veteran's claimed stressors 
have not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated July 29, 2003.   
This letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  The RO further advised the veteran as 
the requirements for a successful claim of entitlement to 
service connection, the need for additional information to 
verify his claimed PTSD stressors and provided him with 
notice as to the evidence already obtained.  
 
Finally, the Board notes that the July 2003 letter 
specifically notified the veteran that he could submit or 
describe additional evidence that may be relevant to his 
claim.  The letter further advised the veteran of his option 
to submit evidence to VA himself.  This request complies with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Moreover, the Board notes that the 
veteran subsequently received specific notice of these 
elements in a March 2006 letter.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, service personnel records, unofficial unit records, 
a report of to the Center for Unit Records Research (CURR) 
and private treatment records, which were associated with his 
claims folder.   

Due to the existence of a complete PTSD intake evaluation 
contained in the veteran's treatment records and based on the 
fact that the claim is being denied based on a lack of 
confirmed stressors, referral for an additional VA 
compensation and pension examination was not necessary in 
order to decide the claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In April 2006, the veteran 
presented personal testimony before the undersigned at a 
Travel Board hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  Essentially, he contends that he suffers from PTSD as 
a result of his experiences in Vietnam.  

For the reasons set out below, the Board has determined 
although there is of record a  PTSD diagnosis, the veteran's 
records do not indicate combat participation and there is no 
verified in-service PTSD stressor.  For this reasons the 
claim may not be granted.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
any claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor.  See 38 C.F.R. 3.304(f) (2005); 
see also Moreau, supra.   

With respect to a current diagnosis, the evidence of record 
includes a September 2004 PTSD evaluation report.  PTSD was 
among the mental health diagnoses noted.  Element (1) is 
therefore met. 

Turning to the matter of stressors, there is no objective 
evidence to show active combat participation by the veteran, 
and he himself does not appear to so contend.  Because the 
veteran did not engage in combat with an enemy, there must be 
credible supporting evidence that the alleged stressors 
actually occurred in order to warrant service connection.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  In this regard, 
the veteran's own contentions and/or testimony are 
insufficient, standing alone, to verify his stressors.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In his response to stressor information request letters, 
sworn testimony and in medical treatment he has described 
exposure to mortar and rocket attacks during his duties a 
fuel specialist while serving with the 73rd Aviation Company 
main base camp in Vung Tau.  These attacks have been 
described by the veteran as occurring either in August 1966 
or December of 1966.  

In this respect the veteran's contention mirrors that 
addressed by the Court in Pentecost v. Principi, 16 Vet. App. 
124 (2002).  That case stands for the proposition that if a 
veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed. The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.  Accordingly, if official records indicate 
that the veteran's base was subject to mortar or rocket 
attacks when he claims they were, or for that matter at any 
other time when he was present, his claimed stressors would 
be corroborated. 

The RO has undertaken development to verify these claimed 
stressors.  Specifically, the RO submitted a research request 
to the Center for Unit Records Research (CURR), now known as 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The report returned and associated with the 
veteran's claims folder shows only one mortar attack in the 
applicable area during 1966. That attack occurred in March 
1966, prior to the veteran's August 1966 arrival in Vietnam.  
[Indeed, it appears that the veteran had not yet entered 
military service when the attack took place.] 

In addition, unofficial unit reports were obtained by the RO 
from the Internet for 1966 and 1967.  While these documents 
are not official sources of information, neither reflects any 
mortar or rocket attacks during the veteran's period of 
assignment at Vung Tau.   Accordingly, the existence of a 
verified stressor is not met and the claim fails on that 
basis.  

The Board additionally observes that the veteran has not 
provided any evidence which serves to corroborate his claim  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].  The Board additionally 
noted that the veteran's presentation has been somewhat 
inconsistent.  In his December 2004 substantive appeal [VA 
Form 9], he indicated that the attack took place in December 
1966; however, during his personal hearing, he testified that 
the attack took place in August 1966, soon after he arrived 
at Vung Tau.

For the sake of completeness, the Board will also briefly 
discuss the remaining 
38 C.F.R. § 3.304(f) element, medical evidence which links 
PTSD to a verified stressor.  A discussed above, the evidence 
is absent a verified stressor.   Any nominally favorable 
nexus opinion, such as the September 2004 PTSD intake 
evaluation or other VA treatment records which found a 
diagnosis of PTSD and related that diagnosis to service, were 
based on unverified stressors.  A medical opinion diagnosing 
PTSD does not provide its own verification of the occurrence 
of the claimed in-service stressors.  See Moreau, 9 Vet. App. 
at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 42 
(1997).    

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for PTSD 
due to lack of satisfactory stressor evidence.  





ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


